1                                                             The Honorable Marsha J. Pechman

2

3

4

5

6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8

9    BOARD OF TRUSTEES OF THE
     AUTOMOTIVE MACHINISTS PENSION                     No. 2:21-cv-00064-MJP
10   TRUST,
                                                       STIPULATED MOTION AND
11                        Plaintiff,                   ORDER REGARDING BRIEFING
                                                       SCHEDULE FOR CROSS
12         v.                                          MOTIONS FOR SUMMARY
                                                       JUDGMENT
13   PENINSULA TRUCK LINES, INC.
                                                       NOTE ON MOTION CALENDAR:
14                        Defendant.                   June 2, 2021

15

16
            On May 10, 2021, Plaintiff Board of Trustees of the Automotive Machinists Pension
17
     Trust (“Trust Fund”) and Defendant Peninsula Truck Lines, Inc. (“Peninsula”) submitted a
18
     Stipulated Motion and Proposed Scheduling Order on Filing Motion for Summary
19
     Judgment (the “Stipulated Motion”) (Dkt. No. 10). On May 11, 2021, the Court granted in
20
     part and denied in part the Stipulated Motion, approving the briefing schedule, but denying
21
     the Parties’ request for deviation from the page limits set forth in LCR 7(e)(3). See Order
22
     on Stipulated Motion and Proposed Scheduling Order on Filing Motion for Summary
23
     Judgment (the “MSJ Scheduling Order”) (Dkt. No. 11).
24
            Due to the oversight of the undersigned counsel for Peninsula, in the Stipulated
25
     Motion the Parties did not request approval of a briefing schedule for cross-motions for
26
     summary judgment. See Joint Status Report (Dkt. No. 8) at Topic No. 9 (“The parties

      STIPULATED MOTION AND
      ORDER REGARDING BRIEFING SCHEDULE
      FOR CROSS MOTIONS FOR SUMMARY JUDGMENT
      No. 2:21-cv-00064-MJP – Page 1
1    request that the Court decide this case based on cross-motions for summary judgment.”).

2    The Parties submit this stipulated motion and proposed order to correct that oversight.

3           Pursuant to LCR 7(k) and subject to Court-approval, the Parties stipulate and agree:

4        1. The Parties’ cross-motions for summary judgment shall be filed on or before July 1,

5           2021.

6        2. The Parties’ responses to the cross-motions for summary judgment shall be filed on

7           or before August 16, 2021.

8        3. Per LCR 7(k) and in lieu of filing reply briefs, the page limit for the responses to the

9           cross-motions for summary judgment shall be 30 pages. 1

10       4. The Parties shall note their cross-motions for summary judgment for Friday, August

11          20, 2021.

12       5. The MSJ Scheduling Order (Dkt. No. 11) shall be stricken.

13
     DATED: June 2, 2021.
14

15   ARETE LAW GROUP PLLC                          BARLOW COUGHRAN MORALES &
                                                   JOSEPHSON, P.S.
16   By: /s/ Jeremy E. Roller
     Jeremy E. Roller, WSBA No. 32021              By: /s/ Douglas M. Lash
17   1218 Third Avenue, Suite 2100                 Douglas M. Lash, WSBA No. 48531
     Seattle, WA 98101                             Les M. Coughran, WSBA No. 34407
18
     Phone: (206) 428-3250                         1325 Fourth Avenue, Suite 910
19   Fax: (206) 428-3251                           Phone: (206) 224-9900
     jroller@aretelaw.com                          Fax: (206) 224-9820
20                                                 douglasl@bcmjlaw.com

21
     1
       The Parties are mindful of the Court’s denial of their prior request for additional pages for
22   their opening motions. See MSJ Scheduling Order at 2. The Parties request an additional
     six pages for their response briefs in accordance with LCR 7(k), which provides in relevant
23   part that “[t]he court may order parties filing cross motions for summary judgment to
     combine their memoranda and forego reply briefs in exchange for an enlarged response
24   brief.” The Parties further submit that in the arbitration from which this matter arises the
     Parties endeavored to present the issues to the arbitrator as efficiently as possible and
25   submitted opening briefs of 34 pages (the Trust Fund) and 31 pages (Peninsula). Although
     the Parties will be as succinct as possible in their briefing, they believe the Court may
26   benefit from up to an additional six pages in their response briefs due to the complexity of
     the issues (while foregoing twelve-page reply briefs).

     STIPULATED MOTION AND
     ORDER REGARDING BRIEFING SCHEDULE
     FOR CROSS MOTIONS FOR SUMMARY JUDGMENT
     No. 2:21-cv-00064-MJP – Page 2
1    Attorneys for Defendant Peninsula    lesc@bcmjlaw.com
     Truck Lines, Inc.
2                                         Attorneys for Plaintiff Board of Trustees
3                                         of the Automotive Machinists Pension Trust

4

5
                                         ORDER
6
            IT IS SO ORDERED.
7

8
            DATED: June 8, 2021
9

10

11                                        A
                                          Hon. Marsha J. Pechman
12                                        United States Senior District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATED MOTION AND
     ORDER REGARDING BRIEFING SCHEDULE
     FOR CROSS MOTIONS FOR SUMMARY JUDGMENT
     No. 2:21-cv-00064-MJP – Page 3
